Respondent's petition for a rehearing directs our attention to testimony in the record which would have justified the industrial commission in finding as facts that relator was not totally disabled during all of the period recited in our opinion and never became totally and permanently disabled. While the referee found both total and permanent disability, the commission failed to adopt his findings or make findings of its own on the issue, because, under its interpretation of the act, irrespective of the extent of relator's disability, the limit of his recovery was fixed by Minn. St. 1941, § 176.11 (c) (19), (Mason St. 1941 Supp. § 4274 [c] [19]). The case is therefore remanded for appropriate findings as to the extent of the disability actually sustained by relator, and the application of the law as we have construed it to the facts as thus found. Our original opinion is modified to the extent that it declares that temporary total or permanent total disability was conclusively established.
Reversed and remanded. *Page 57